Slip Op. 08-8

            UNITED STATES COURT OF INTERNATIONAL TRADE
______________________________
                               :
AMES TRUE TEMPER,              :
                               :
                Plaintiff,     : Before: Richard K. Eaton, Judge
                               :
          v.                   : Court No. 05-00581
                               :
UNITED STATES,                 :
                               :
                Defendant.     :
______________________________:

                              OPINION

[United States Department of Commerce’s final results of
redetermination sustained]

                                           Dated: January 18, 2008

Wiley Rein, LLP (Timothy C. Brightbill and Charles O. Verrill,
Jr.), for plaintiff.

Jeffrey S. Bucholtz, Acting Assistant Attorney General; Jeanne E.
Davidson, Director, Commercial Litigation Branch, Civil Division,
United States Department of Justice; Patricia M. McCarthy,
Assistant Director, Commercial Litigation Branch, Civil Division,
United States Department of Justice (Courtney E. Sheehan); Office
of Chief Counsel for Import Administration, United States
Department of Commerce (Nithya Nagarajan), of counsel, for
defendant.



     Eaton, Judge:   In Ames True Temper v. United States, 31 CIT

__, Slip Op. 07-133 (Aug. 31, 2007) (not reported in the Federal

Supplement) (“Ames”), this court sustained, in part, and remanded

in part the United States Department of Commerce’s (“Commerce”)

final results of the thirteenth administrative review of the four

antidumping duty orders covering imports into the United States
Court No. 05-0581                                               Page 2

of heavy forged hand tools (“HFHTs”) from the People’s Republic

of China (“PRC”) made between February 1, 2003, and January 30,

2004 (“POR”).     See HFHTs, Finished or Unfinished, With or Without

Handles, from the PRC, 70 Fed. Reg. 54,897 (Dep’t of Commerce

Sept. 19, 2005).    The lone issue remanded related to respondent

Shandong Huarong Machinery Co., Ltd.’s (“Huarong”) production of

metal pallets.     Id. at __, Slip Op. 07-133 at 20-24.

Specifically, the court directed Commerce “to reopen the record

and obtain additional evidence regarding Huarong’s production of

metal pallets” in light of plaintiff’s showing that Commerce did

not consider any input used by Huarong to hold its pallets

together.   See id. at __, Slip Op. 07-133 at 23-24.

     On remand, Commerce determined that welding wire should have

been reported by Huarong as a factor of production and included

it as such.     See Final Results of Redetermination Pursuant to

Ames True Temper v. United States, Consol. Court No. 05-00581,

Slip Op. 07-133 (August 31, 2007), Court No. 05-00581 (Dep’t of

Commerce Nov. 28, 2007) (“Remand Results”).    Accordingly,

Commerce recalculated Huarong’s antidumping duty margin for its

sales of axes/adzes to be 175.04%, a slight increase from

174.58%.    See Remand Results at 2, 5.   Jurisdiction is had

pursuant to 28 U.S.C. § 1581(c) (2000) and 19 U.S.C.

§ 1516a(a)(2)(B)(iii) (2000).    For the following reasons,
Court No. 05-0581                                             Page 3

Commerce’s Remand Results are sustained.1

     When reviewing a final antidumping determination from

Commerce, the court “shall hold unlawful any determination,

finding, or conclusion found . . . to be unsupported by

substantial evidence on the record, or otherwise not in

accordance with law.”    19 U.S.C. § 1516a(b)(1)(B)(i).

“Substantial evidence is ‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’”     Huaiyin

Foreign Trade Corp. (30) v. United States, 322 F.3d 1369, 1374

(Fed. Cir. 2003) (quoting Consol. Edison Co. v. NLRB, 305 U.S.

197, 229 (1938)).   To determine whether substantial evidence

exists, the court must consider “the record as a whole, including

evidence that supports as well as evidence that ‘fairly detracts

from the substantiality of the evidence.’”    Id. (quoting Atl.

Sugar, Ltd. v. United States, 744 F.2d 1556, 1562 (Fed. Cir.

1984)).

     On remand, Commerce was obligated to “adhere closely to the

court’s outstanding order[].    Failure to do so unnecessarily

absorbs the time of counsel and the court, does not promote

respect for the rule of law, and may result in sanctions in

unfortunate cases.”     Vertex Int’l, Inc. v. United States, 30 CIT

__, Slip Op. 06-35 at 1 (Mar. 8, 2006) (not reported in the

     1
        For a review of the factual background of this matter,
see generally Ames, 31 CIT __, Slip Op. 07-133 (Aug. 31, 2007)
(not reported in the Federal Supplement).
Court No. 05-0581                                              Page 4

Federal Supplement).   Here, Commerce’s actions on remand

comported with the court’s opinion in Ames.

     Commerce re-opened the record and issued supplemental

questionnaires on September 19, 2007, and October 19, 2007.     See

Remand Results at 2; see also 9/19/07 Letter from Commerce to

Counsel for Huarong, Administrative Record (“AR”) 1; 10/19/07

Letter from Commerce to Counsel for Huarong, AR 5 (each enclosing

a questionnaire).   These questionnaires each sought detailed

information from Huarong about the factors of production used in

producing its steel pallets, and the supplemental questionnaire

specifically inquired about Huarong’s use of welding wire.      See

Remand Results at 3-4.   In response to Commerce’s inquiries

          . . . Huarong reported that it used welding
          wire in producing pallets, a previously
          unreported FOP [factor of production].
          Huarong reported the amount of welding wire
          used per kilogram of subject merchandise.
          Huarong explained that it did not report
          welding wire as an FOP during the
          administrative review because it treated
          welding wire as an overhead expense because
          it is mainly used for factory repairs and
          only a small amount of the overall POR
          [period of review] consumption of welding
          wire is used for pallet making.

Remand Results at 3 (citations omitted).

     With this information in its possession, Commerce noted that

it is its “normal practice to apply a weighted-average freight

distance, capped by the distance to the nearest port, for FOPs

used in the calculation of NV [normal value].”   Id. at 3.     Here,
Court No. 05-0581                                               Page 5

however, because Huarong reported the freight distance from its

factory as opposed to from its suppliers, Commerce “used a single

average of the suppliers’ distances to account for freight costs

associated with purchasing welding wire.”2   Id. at 4-5.   In

accordance with this methodology, Commerce included welding wire

in recalculating Huarong’s normal value and concluded that

Huarong’s antidumping duty margin for its sale of axes/adzes

increased from 174.58% to 175.04%.   See id. at 4-5 (noting also

that Commerce “valued welding wire using publicly available

Indian import statistics for February 2003 - January 2004 from

the World Trade Atlas”).

     There is nothing to indicate that Commerce did not fully

comply with the court’s instructions in Ames.   When reviewing the

Department’s treatment of various factors in calculating normal

value, “the proper role of this court, . . . is to determine

whether the methodology used by the [agency] is in accordance

with law . . . .”   Shieldalloy Metallurgical Corp. v. United

States, 20 CIT 1362, 1368, 947 F. Supp. 525, 532 (1996) (internal

quotation marks & citations omitted; ellipses & alteration in

original).   “As long as the agency’s methodology and procedures

are reasonable means of effectuating the statutory purpose, and

there is substantial evidence in the record supporting the

     2
        Huarong established to Commerce’s satisfaction that it
did not maintain records demonstrating a weighted average
supplier distance. Remand Results at 4.
agency’s conclusions, the court will not impose its own views as

to the sufficiency of the agency’s investigation or question the

agency’s methodology.”    Id. at 1368, 947 F. Supp. at 532

(internal quotation marks & citations omitted).   Here, the

methodology employed in calculating Huarong’s normal value was

reasonable in light of available information and the conclusion

reached was supported by substantial evidence in the record,

i.e., Huarong’s detailed questionnaire responses.   It is worth

noting that no party commented on Commerce’s draft results and

that plaintiff chose not to submit comments concerning the Remand

Results to the court.    See Remand Results at 2; 1/10/08 Letter

from Plaintiff’s Counsel to Court (confirming plaintiff’s

intention not to file comments).

     Accordingly, for the reasons stated, Commerce’s Remand

Results are sustained.



                                           /s/ Richard K. Eaton
                                               Richard K. Eaton



Dated:    January 18, 2008
          New York, New York